Citation Nr: 0706581	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  03-29 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right thigh injury.  

2.  Entitlement to service connection for residuals of a left 
arm injury.  

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a right arm injury.  

4.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in August 2002 
and June 2003, from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  

The veteran initially filed a claim of entitlement to service 
connection for residuals of a back injury and entitlement to 
service connection for residuals of a right arm injury in 
August 1973.  In a December 1973 rating decision, the RO 
denied the claim of entitlement to service connection for 
residuals of a back injury and the claim of entitlement to 
service connection for residuals of a right arm injury.  The 
veteran was properly notified of the RO's decision; however, 
he did not file a timely Notice of Disagreement (NOD).  
Therefore, the RO's December 1973 decision is final.  

In 2002, VA received the veteran's claim to reopen the 
previously denied claim of entitlement to service connection 
for residuals of a back injury and to reopen the claim of 
entitlement to service connection for residuals of a right 
arm injury.  The new claims of entitlement to service 
connection for residuals of a right thigh injury and 
entitlement to service connection for residuals of a left arm 
injury were also received.  

In the "Introduction" portion of the RO's August 2002 
rating decision, the veteran was informed that he was 
previously denied entitlement to service connection for 
residuals of a back injury and entitlement to service 
connection for residuals of a right arm injury.  The RO 
stated that as a result of the veteran's failure to respond 
to the RO's written request to submit new and material 
evidence to reopen the previously denied claims, the previous 
denial of entitlement to service connection for residuals of 
a back injury and residuals of a right arm injury was 
continued.  

In August 2002, the RO also denied the claims of entitlement 
to service connection for residuals of a right thigh injury 
and entitlement to service connection for residuals of a left 
arm injury.  In June 2003, the RO confirmed and continued the 
August 2002 denial of entitlement to service connection.  The 
veteran timely appealed the decisions and the RO issued a 
Statement of the Case (SOC) which addressed the four issues 
listed on the cover page of this decision.  Thereafter, the 
veteran filed a timely Substantive Appeal.  Accordingly, all 
issues as listed on the cover page of this decision are 
properly on appeal before the Board.  

In December 2006, the veteran presented personal testimony 
before the undersigned Acting Veterans Law Judge at a Travel 
Board hearing.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The service medical records do not include evidence of a 
right thigh disability; the post-service medical record does 
not include evidence which shows that the veteran is 
diagnosed as having a current residuals of a right thigh 
injury, or a right thigh disability, which is related to his 
period of service.  

2.  The service medical records do not include evidence of a 
left arm disability; the post-service medical record does not 
include evidence which shows that the veteran is diagnosed as 
having a current residuals of a left arm injury, or a left 
arm disability, which is related to his period of service.  

3.  The December 1973 rating decision denying the claims of 
entitlement to service connection for residuals of a right 
arm injury and entitlement to service connection for 
residuals of a back injury is final.  

4.  The evidence submitted subsequent to the RO's December 
1973 final decision is new to the extent that most of the 
evidence was not associated with the claims file at the time 
the RO rendered the final decision; however, the evidence is 
not material to the issues of service connection, as the 
evidence does not relate to an unestablished fact necessary 
to substantiate the previously denied service connection 
claims.  


CONCLUSIONS OF LAW

1.  Residuals of a right thigh injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 1112, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

2.  Residuals of a left arm injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 1112, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  

3.  The December 1973 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 
20.1103 (2006).  

4.  New and material evidence has not been submitted to 
reopen the finally decided claim of entitlement to service 
connection for residuals of right arm injury.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  

5.  New and material evidence has not been submitted to 
reopen the finally decided claim of entitlement to service 
connection for residuals of a back injury.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2005); 38 C.F.R. § 3.159 (2006).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

The Board notes that the United States Court of Appeals for 
Veteran's Claims (the Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
be provided "at the time" of, or "immediately after," the 
VA's receipt of a complete or substantially complete 
application for VA-administered benefits.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119 (2004).  This was 
accomplished by correspondence (notice letter), dated in May 
2002.  

More recently, the Court found that in cases for service 
connection, VA must notify the claimant that, should service 
connection be awarded, a disability rating and an effective 
date for the award of benefits will be assigned.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The timing 
notification requirements listed in 38 C.F.R. § 3.159 should 
include all downstream issues of the claim.  (i.e., the 
initial-disability-rating and effective-date elements of a 
service-connection claim).  See Dingess.  

A review of the record shows that while the veteran was 
provided several notice letters, he was not provided a notice 
letter that outlined the requirements outlined in Dingess.  
Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disabilities on appeal, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  

As explained below, the Board has determined that entitlement 
to service connection for residuals of a right thigh injury 
and entitlement to service connection for residuals of a left 
arm injury is not warranted. The Board has also determined 
that new and material evidence has not been submitted to 
reopen the previously denied service connection claims.  
Consequently, no disability rating or effective date will be 
assigned; therefore, while he was not notified of the 
evidence pertinent to these elements, there is no possibility 
of any prejudice to the veteran.  

In May 2002, February 2003, September 2003, and June 2004 the 
veteran was informed of the requirements that are necessary 
to substantiate the claims for service connection.  The Board 
initially concludes that the discussions contained in the 
notice letters complied with VA's duty to notify the veteran.  
For example, collectively, the notice letters informed the 
veteran of the evidence necessary to substantiate the claims; 
he was informed of the responsibilities imposed upon him and 
VA during the claims process; he was informed of the evidence 
that VA received in connection with the claims; and he was 
informed of where to send the information and how to contact 
VA if he had questions or needed assistance.  The veteran was 
also informed of the efforts that VA would make to assist him 
in obtaining evidence necessary to substantiate the claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was 
also told, in essence, to submit all evidence he had in his 
possession that was relevant to the claims.  

As for the claim to reopen the previously denied service 
connection claims, the Board also observes that the veteran 
was informed that the claims of entitlement to service 
connection for residuals of a right arm injury and 
entitlement to service connection for residuals of a back 
injury were previously denied in a December 1973 rating 
decision, which is now final, and that new and material 
evidence is necessary to reopen the previously decided 
claims.  He was informed of what type of information is 
considered "new" and "material" in a May 2002 RO letter 
and the September 2003 statement of the case.  In essence, he 
was also informed of the basis of the previous denial.  For 
example, he was informed that at the time of the final 
decision, the medical evidence did not demonstrate that he 
was diagnosed as having current residuals.  He was provided 
with the information and evidence necessary to establish 
entitlement to service connection.  Accordingly, VA has 
satisfied the duty to notify the veteran as it pertains to 
claims involving new and material evidence.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The record also reflects that the veteran's service medical 
records, service personnel records, non-VA medical treatment 
records, and VA examination reports have been obtained and 
associated with the claims file.  The veteran's records from 
the Social Security Administrative (SSA) have also been 
obtained and associated with claims file.  The veteran has 
not identified any other obtainable medical records or 
evidence pertinent to the claims.  The Board is similarly 
unaware of any outstanding obtainable evidence.  Therefore, 
the Board is satisfied that the VA has complied with the duty 
to assist requirements.  

Entitlement to Service Connection for Residuals of a Right 
Thigh Injury and Residuals of a Left Arm Injury

The veteran asserts that during his period of service he was 
tasked with removing a draft shift from a jeep.  He picked 
the jeep up with a forklift and the jeep fell from the 
forklift and pinned the veteran to the ground.  He asserts 
that he was hospitalized for 10 days following the accident.  
(See the copy of the December 2006 Travel Board hearing 
transcript).  In essence, the veteran's primary argument is 
that he currently has a residual right thigh and left arm 
disability as a result of the accident involving the jeep.  
(See the veteran's statement in support of the claims, dated 
in February 2002).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, the following must be present: medical evidence of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2006).  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1131.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The United States Court of Veterans Appeals (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993).  This principle has been repeatedly reaffirmed by 
the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The service medical records show that the veteran injured the 
upper left extremity, specifically the left shoulder, during 
his period of service.  The March 1968 service enlistment 
examination was essentially normal.  There was no indication 
of the veteran having experienced an abnormality of the left 
upper extremity.  The contemporaneous report of medical 
history does not include complaints of the left upper 
extremity.  A May 1968 service consultation sheet states that 
the veteran was treated for a left shoulder strain.  His 
treatment consisted of heat treatments to the left shoulder 
and massages.  A December 1968 service medical record shows 
that the veteran presented with complaints of the left 
shoulder.  The impression was muscle sprain.  The December 
1970 service separation examination was essentially normal.  
There is no indication that the veteran had an abnormality of 
the left upper extremity.  

As for the veteran's claim of entitlement to service 
connection for residuals of a right thigh injury, the service 
medical records do no reveal that the veteran had a right 
thigh disability during his period of service.  The March 
1968 service enlistment examination was essentially normal.  
There were no service reports of a right thigh injury, 
treatment for the right thigh, or a right thigh disability.  
The December 1970 service separation examination was 
essentially normal.  There is no indication that the veteran 
had an abnormality of his neurologic functioning.  

The post-service medical evidence includes complaints of pain 
of the left arm and shoulder.  The November 1973 VA 
examination report shows that the veteran complained of a 
skin condition, chest pain, back pain, and the right arm.  
The examination report did not include evidence of a left arm 
disability and there were no reports of the veteran having 
injured the left arm during his period of service.  Following 
the November 1973 VA examination, based on a review of the 
claims file, it appears that the veteran did not seek 
treatment for the upper left extremity until the 1980s.  

A review of the records provided by the Social Security 
Administration (SSA), which was received in March 2004, shows 
that during several evaluations the veteran reported that he 
was in an automobile accident in 1983 and 1990.  The records 
also reveal that the veteran received treatment for 
complaints of left upper extremity pain.  In pertinent part, 
pertain to the  veteran's complaints of left shoulder and 
left elbow pain.  The veteran's complaints of pain have been 
referred to as chronic pain syndrome; several of the medical 
reports demonstrate that the veteran related that the onset 
of his left upper extremity pain, specifically his shoulder 
pain, was in 1990 following an automobile accident.  (See the 
June 1993 medical report from Heritage Family Physicians; the 
September 1994 medical report from the State of Michigan 
Disability Determination Program; the March 1996 medical 
report from the State of Michigan Disability Determination 
Program; the March 1996 medical report from K. F. Brown, D.O. 
at Saginaw Physical Medicine and Rehabilitation Associates; 
the March 1999 medical report from the Medical Care Plus, 
Impartial Evaluation Center; the May 1999 medical report, 
signed by B. Halazon, M.A., LLP and M. K. Cappone, Ph.D).  

The SSA records also include notation pertaining to the right 
thigh.  The veteran reported aches and pains in multiple 
areas of his body.  He reported that the pain extends to his 
right thigh which is numb.  In a March 1996 medical report, 
the veteran related that he experienced numbness in the right 
thigh for the last two years.  These records do not indicate 
that the complaints of numbness in the right thigh are 
related to his period of service.  (See the June 1993 medical 
report from Heritage Family Physicians; the September 1994 
medical report from the State of Michigan Disability 
Determination Program; the March 1996 medical report from the 
State of Michigan Disability Determination Program; the March 
1996 medical report from K. F. Brown, D.O. at Saginaw 
Physical Medicine and Rehabilitation Associates; the March 
1999 medical report from the Medical Care Plus, Impartial 
Evaluation Center; the May 1999 medical report, signed by B. 
Halazon, M.A., LLP and M. K. Cappone, Ph.D).  

The veteran underwent VA examination in March 2005.  The 
March 2005 examination report reveals that the claims file 
was available for the examiner's review.  As for the 
veteran's left arm, he veteran complained of left arm pain.  
He reported that he was in an accident where a jeep fell on 
him and crushed him.  The veteran related that he suffered 
injury to the arm and was hospitalized for two weeks.  The 
examination revealed no evidence of trauma to the arm.  In 
reporting the diagnosis, the examiner stated that the veteran 
has a history of injury in 1970 when a jeep fell on him; 
however, the veteran does not have a residual disability of 
the left arm.  The examiner opinion was that the veteran's 
complaints are not the result of, or caused by, the reported 
1970 accident.  

The March 2005 VA examination report also shows that the 
veteran complained of numbness of the right thigh.  During 
the examination, the veteran related that he was involved in 
an accident during his period of service when a jeep fell on 
him and crushed him in 1970.  As a result of the accident, 
his right thigh was injured.  He related the he continued to 
experience numbness in his thigh.  The physical examination 
of the veteran's lower limb was essentially normal.  There 
was no neurologic deficiency.  In reporting the diagnosis, 
the examiner stated that the veteran has a history of injury 
in 1970 when a jeep fell on him; however, the veteran's right 
thigh is normal without any evidence of loss of sensation.  
The examiner stated that the veteran's complaints are not the 
result of, or caused by, the reported 1970 accident.  

The veteran underwent VA examination in May 2005.  The May 
2005 examination report shows that the veteran has a history 
of left arm and left shoulder problems.  The examination, 
however, primarily pertained to the veteran's PTSD.  The 
veteran also underwent VA examination in February 2006.  This 
examination report also pertained to PTSD.  

In view of the foregoing, the Board determines that the 
requirements of entitlement to service connection for 
residuals of a right thigh injury and residuals of a left arm 
injury have not been met.  As for the veteran's left arm, the 
Board notes that the service medical records include 
complaints of left upper extremity pain; however, there was 
no mention of a condition of the left upper extremity at the 
time of the veteran's service separation examination.  The 
post-service medical evidence which shows that the veteran 
complained of a left upper extremity condition is dated many 
years after the veteran's period of service.  Thus, the in-
service complaints of the left upper extremity were acute, 
transitory, and completely resolved with in-service 
treatment, as there is no evidence of continuity of 
symptomatology after the veteran's discharge from service.  

The post-service medical record clearly demonstrates that the 
veteran is not diagnosed as having current residuals of a 
left arm injury, or a left arm disability.  In fact, the X-
ray reports, to include the March 2005 report of X-ray 
findings, have revealed that the views of the veteran's left 
shoulder are essentially normal.  In the absence of evidence 
which shows that the veteran is diagnosed as having current 
residuals of a left arm injury, or a left arm disability, the 
requirements for entitlement to service connection are not 
met.  

As for the veteran's right thigh, the service medical records 
do not include complaints, findings, or treatment of the 
right thigh.  The post-service medical records do not include 
evidence of a current right thigh disability. While the 
veteran complains of numbness of the right thigh, the 
objective medical evidence of record shows that the right 
thigh is without any evidence of loss of sensation.  
Accordingly, the Board concludes that the evidence does not 
reveal that the veteran is diagnosed as having current 
residuals of a right thigh injury, or a right thigh 
disability.  In the absence of such evidence, the 
requirements for entitlement to service connection are not 
met.  

In conclusion, the Board emphasizes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110.  Hence, in the 
absence of competent evidence that the veteran is diagnosed 
as having current disabilities of the right thigh and left 
arm, there can be no valid claim for service connection.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board does not doubt the sincerity of the veteran's 
assertion that has current residuals of a right thigh and 
left arm injury, which are related to service.  However, as a 
layman without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter, to include the diagnosis of a specific 
disability or opinion as to the origins of a specific 
disability.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for residuals of a right 
thigh injury and entitlement to service connection for 
residuals of a left arm injury.  38 U.S.C.A. § 1110 (West 
2002).  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the claims are 
denied.  

Whether New and Material Evidence has been Submitted to 
Reopen the Previously Denied Claims of Entitlement to Service 
Connection for a right arm injury and a back injury.  

As stated in detail above, the December 1973 rating decision 
denying the claims of entitlement to service connection for 
residuals of a right arm injury and entitlement to service 
connection for residuals of a back injury is final.  The 
veteran filed the claim to reopen the previously denied 
claims in 2002.  

During the December 2006 Travel Board hearing, the veteran 
maintains that he has submitted new and material evidence to 
reopen the previously denied claims of entitlement to service 
connection.  (See the transcript of the September 2006 Travel 
Board hearing).  

Generally, if new and material evidence is secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  A final decision 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  

Note that regulations implementing the Veteran's Claims 
Assistance Act of 2000 (VCAA) contain an amended definition 
of new and material evidence and rules prescribing certain VA 
duties in the context of an attempt to reopen a finally 
decided claim, which specifically apply to claims filed on or 
after August 29, 2001.  38 C.F.R. §§ 3.156(a), 3.159(c), 
3.159(c)(4)(iii).  As the veteran's claim to reopen was 
received subsequent to the effective date of the new 
regulations, the Board finds that such new regulations and 
provisions are applicable here.  Therefore, the claim to 
reopen will be considered under the new regulations, as 
outlined below.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a) (2006).  

If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In making this determination, the 
Board must look at all of the evidence submitted since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

At the time of the RO's December 1973 decision, the record 
did not include evidence which shows that the veteran was 
diagnosed as having residuals of a right arm injury, or 
evidence which showed that the veteran was diagnosed as 
having residuals of a back injury.  There was no medical 
evidence of a right arm disability or a back disability. The 
evidence of record, in pertinent part, included the veteran's 
service medical records and VA examination report, dated in 
November 1973.  

The service medical records show that the veteran complained 
of low back pain during his period of service.  The March 
1968 service enlistment examination report was essentially 
normal; the report did not indicate that the veteran had an 
abnormality of the right upper extremity, to include the 
right arm, and evaluation of the veteran's spine did not 
reveal abnormalities.  The contemporaneous report of medical 
history shows that the veteran did not report any complaints 
of the right upper extremity and he denied having experienced 
recurrent back pain.  

An April 1968 service medical record shows that the veteran 
complained of a back ache.  It appears that the examiner's 
impression was muscle strain.  A December 1968 service 
medical record shows that the veteran presented with 
complaints of the back.  The record shows that the veteran 
had full range of motion of the back; the impression was 
muscle sprain.  The February 1969 service medical record also 
shows that the presented with complaints of back pain.  A 
June 1970 medical record also shows that the veteran 
complained of back pain.  He related that he bent over to tie 
his boot and experienced a sharp pain in the lumbar region, 
on the right side, under his ribs.  He was prescribed 
medication and he was instructed to apply moist heat to the 
low back for 5 days.  

The September 1970 service separation examination was 
essentially normal; there were no reports of abnormalities of 
the right upper extremity or abnormalities of the spine.  The 
service medical records do not include evidence which shows 
that the veteran was ever diagnosed as having a right arm or 
back/spine disability.  

The post-service medical record includes evidence which shows 
that the veteran complained of back pain.  The November 1973 
examination report shows that the veteran complained of lower 
back pain for a period for 6 months.  He related that he was 
in an accident involving a jeep during his period of service, 
which resulted in an injury to the back.  The November 1973 
VA X-ray report shows that the veteran's lumbosacral spine 
was normal.  

As for the veteran's right arm, the November 1973 examination 
report also shows that the veteran complained of pain in the 
right forearm.  The impression was that the right forearm was 
entirely normal.  

In December 1973, the RO denied the claim of entitlement to 
service connection for a residuals of a right arm injury and 
for residuals of a back injury.  As a basis for the denial, 
the RO stated that the November 1973 X-ray report indicated 
that the veteran's spine was normal and that the evidence did 
not show that the veteran injured his back.  The RO also 
indicated that there was no evidence of residuals of a right 
arm injury.  As stated above, the veteran was properly 
notified of the RO's denial; however, the veteran did not 
appeal the decision.  Thus, the RO's December 1973 decision 
is final.  

The evidenced received subsequent to the RO's December 1973 
final decision shows that the veteran complained of low back 
pain and that he was diagnosed as having degenerative changes 
of the spine.  The medical evidence associated with the 
records received from the Social Security Administration 
(SSA) show that the veteran has been diagnosed as having 
degenerative changes of the spine and disc space narrowing at 
L3-4 and L5-S1.  (See X-ray Reports, dated in December 1990, 
June 1993, January 1999).  

The records associated with the records from SSA demonstrate 
that the veteran related to several medical health care 
providers that he was in automobile accidents in 1983 and in 
1990.  Following the accidents, he experienced recurring back 
pain and has been treated with muscle relaxers, analgesics, 
physiotherapy, lumbar epidural blocks.  The medical records 
also show that the veteran related the onset of his back 
problems to the automobile accident that occurred in August 
1990.  (See the March 1993 medical report from M. G., M.D.; 
the June 1993, September 1994, and March 1996 medical reports 
from the State of Michigan Disability Determination Program; 
the March 1993, May 1993, and August 1993 medical reports 
from C. G. M. Scott, M.D. at Heritage Family Physicians, 
P.C.; the January 1999 X-ray Consultation Report; and the 
March 1999 medical report from R. Chokski, M.D. at Medical 
Care Plus, Impartial Evaluation Center).  

As for the right upper extremity, during a May 1999 
examination, the veteran reported that he recently injured 
his right shoulder and arm.  He related that he has had 
infections for tennis elbow on the back of his arms.  The May 
1999 X-ray report reveals that the X-ray of the right 
shoulder joint was, essentially, within normal limits.  (See 
the May 1999 medical report from the State of Michigan, 
Disability Determination Service and the May 1999 X-ray 
report from Medical Care Plus).  

The veteran underwent VA examination in March 2005.  The 
March 2005 examination report shows that the examiner 
documented that the veteran's claims file was available for 
review.  The report shows that the veteran complained of low 
back pain and muscle spasm of the back.  He related that he 
was involved in an accident during his period of service when 
a jeep fell on him and crushed him in 1970.  He was 
hospitalized for injuries to the back.  He related that after 
his discharge he continued to experience back pain.  The 
examiner stated that there was evidence of cervical 
spondylosis and degenerative changes in the thoracic spine.  

In reporting the diagnosis, the examiner stated that the 
veteran's history is significant for a accident and injury 
that resulted when a jeep fell on the veteran in 1970; 
however, there is no residual back disability.  The examiner 
notes that there is evidence of cervical spondylosis with 
some degenerative changes in the thoracic spine, but he does 
not relate these findings to the reported accident or to the 
veteran's period of service.  The examiner opined that the 
veteran's current back disability and complaints are not the 
result of, or caused by, the reported accident that occurred 
in 1970.  He concluded by stating that the changes in the 
cervical spine and the thoracic spine are consistent with his 
age and is degenerative in nature.  

As for the veteran's right arm, the veteran related that he 
injured the right arm during his period of service when a 
jeep fell on him and crushed him in 1970.  The examination 
did not reveal a disability of the right upper extremity.  
The veteran reported that the X-ray of the veteran's right 
shoulder was normal.  In rendering the diagnosis, the 
examiner noted that the veteran's history was significant for 
an accident where he was injured when a jeep fell on him in 
1970; however, the there is no residual right arm disability.  
The examiner opined that the veteran's current complaints are 
not the result of, or caused by, the reported accident that 
occurred in 1970.  

The veteran underwent VA examination in May 2005 and February 
2006.  The examination reports primarily pertained to the 
veteran's PTSD.  These records do not include information 
which can be construed as new and material to the claims on 
appeal.  

During the December 2006 Travel Board hearing, the veteran 
submitted additional evidence, accompanied by a waiver.  In 
pertinent part, the evidence, some of which included evidence 
that was already of record, showed that H. Smith wrote that 
he was sorry to hear that the veteran was in the hospital.  
The records did not include medical evidence of residuals of 
a back injury or evidence of residuals of a right arm injury.  

In view of the forgoing, the Board concludes that the 
requirements necessary to establish new and material evidence 
to reopen the finally decided claim of entitlement to service 
connection for residuals of a right arm injury have not been 
met.  Most of the evidence received subsequent to the RO's 
final decision is new to the extent that the evidence was not 
of record at the time of the final decision; however, this 
evidence is not material.  The new evidence does not include 
a competent medical opinion which tends to show that the 
veteran is currently diagnosed as having residuals of a right 
arm injury, or a right arm disability in general, which is 
related to his period of service.  In the absence of such 
evidence, the Board finds that the evidence received 
subsequent to the RO's final decision is not both new and 
material to the claim of entitlement to service connection 
for residuals of a right arm injury.  

The Board also concludes that the requirements necessary to 
establish new and material evidence to reopen the finally 
decided claim of entitlement to service connection for 
residuals of a back injury have not been met.  While most of 
the evidence received subsequent to the RO's final decision 
is new to the extent that the evidence was not of record at 
the time of the final decision, this evidence is not 
material.  Material evidence would be evidence showing that 
the veteran is currently diagnosed as having current 
residuals of a back injury, or  a back disability in general, 
which is due to his period of service.  In the absence of 
such evidence, the Board finds that the evidence received 
subsequent to the RO's final decision is not both new and 
material to the claim of entitlement to service connection 
for residuals of a back injury.  

The Board does not doubt the sincerity of the veteran's 
belief that he is diagnosed as having current residuals of a 
right arm injury and current residuals of a back injury which 
is related to his period of service, specifically, to a 1970 
in-service accident.  However, as a layman without the 
appropriate medical training and expertise, he is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origins of a specific disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  


Accordingly, the veteran has not offered a basis to reopen 
the finally decided claims of entitlement to service 
connection for residuals of a right arm injury and 
entitlement to service connection for residuals of a back 
injury; therefore, the Board will not reopen the claims for 
review on the merits.  See 38 U.S.C.A. § 5108 (West 2002).  
Thus, the claims are denied.  


ORDER

Entitlement to service connection for residuals of a right 
thigh injury is denied.  

Entitlement to service connection for residuals of a left arm 
injury is denied.  

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a right arm injury.  

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for residuals of a back injury.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


